DETAILED ACTION
This Office action response to a Request for Continued Examination filed on 02/26/2022. Claims 1-18 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2022 has been entered.

Response to RCE Amendments
Applicant's RCE Claim Amendments (filed on 02/26/2022) with respect to the 112(b) rejection of independent claim 1 that was cited in the office action (mailed on 12/15/2021) is persuasive due to amending the claim to remove the relative conditional limitations. The 112(b) rejection of base claim 1 and the dependent claims are withdrawn.

Applicant's Remarks (filed on 02/26/2022) on page 8 concerning the Kojima reference. Figs. 3A to 3D of Kojima does shows very much the amended limitation of claim 1 with the limitation structure of “connecting part connecting to the plurality of copper terminals with the plurality of aluminum wires”, even though the specifications and claims are silent to the amended limitations. 
Nevertheless, Applicant's Remarks (filed on 02/26/2022) with respect to the 103 rejections of the claims are moot in view of the new ground(s) of rejection in the RCE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (US 2015/0155673 A1 and Kawamura hereinafter).

    PNG
    media_image1.png
    196
    396
    media_image1.png
    Greyscale


Reproduced Drawing of Fig. 4 from Kawamura et al. (US 2015/0155673 A1)

Regarding claim 1, Kawamura discloses a copper-aluminum connector, comprising a plurality of copper terminals each for connection to a different power consumption device (items 300, 200 of Figs. 3-4 & items 200, 10 of Fig. 5 & items 101, 200 of Figs. 1_3_12B and ¶[0097_0100-0103_0110-0112_0122_0149 & 0170] shows and indicates copper-aluminum connector 300_101 {terminal connection strip 300 [indicated in ¶[0097_0110-0112_0122]], connecting aluminum core wires 101 [indicated in ¶[0100-0101_0149]]}, comprising a plurality of copper terminals 200 {crimp terminal 200 [indicated in ¶[0102-0103 & 0110-0111]] formed by a copper alloy strip [indicated in ¶[0103 & 0111]]}; where Fig. 5 and ¶[0112 & 0170] shows and indicates that each copper terminal 200 is connecting to a different power consumption device {like a servo motor not shown} in the manufacturing device 10), and a plurality of aluminum wires each for connection to an electrical circuit (item 100 of Fig. 3 & Fig. 5 and ¶[0097_0100-0101_0149 & 0170] shows and indicates a plurality of aluminum wires 101 {that are covered by a plurality insulated wire 100 [indicated in ¶[0097_0100-0101]], in the terminal connection strip 300}; where each aluminum wire 101 is connecting to an electrical circuit of the servo motor in the manufacturing device 10 {indicated in ¶[0170]}), wherein, the copper-aluminum connector further comprises a connecting part (item 250 of Figs. 3-4 and ¶[0110-0111] shows and indicates copper-aluminum connector 300_101 further comprises connecting part 250 {carrier}), and the connecting part comprises at least one first connecting end for connection to an end portion of the copper terminal (item 220 of Figs. 3-4_12B & Reproduced Drawing and ¶[0102-0103_0110-0111] shows and indicates connecting part 250 comprises at least one first connecting end  250_220_200, as reasonably interpret by the Reproduced Drawing above {carrier 250 that is indicated in ¶[0102-0103] forms a plurality of crimp terminals 200 that is indicated in ¶[0102-0103_0110-0111] by way of transition section 220 that is indicated in ¶[0102]}, for connection to an end portion of copper terminal 200) and at least one second connecting end for connection to the aluminum wire (item 230 of Figs. 1_3-5_12B & Reproduced Drawing and ¶[0100-0103_0106_0110 & 0111] shows and indicates connecting part 250 comprises at least one second connecting end 250_220_230, as reasonably interpret by the Reproduced Drawing above {carrier 250 that is indicated in ¶[0102-0103] forms a plurality of pressure-bonding section 230 that is indicated in ¶[0102-0103_0106 & 0110] by way of transition section 220 that is indicated in ¶[0102]}, to connect aluminum wire 101 {indicated in ¶[0100-0101 & 0149]}), and wherein the connecting part connects the plurality of copper terminals with the plurality of aluminum wires (Fig. 3 and ¶[0100-0103_0110-0111 & 0149] shows and indicates where connecting part 250 {indicated in ¶[0110-0111]} connects to the plurality of copper terminals 200 {indicated in ¶[0102-0103 & 0110-0111]} with the plurality of aluminum wires 101 {indicated in ¶[0100-0101 & 0149]}).

Regarding claim 6, Kawamura discloses a copper-aluminum connector, wherein, the aluminum wire is connected to the second connecting end by crimping (item 232 of Figs. 1A_12B & item 462 of Fig. 12B & Fig. 3 and ¶[0100-0103_0106_0110-0111_0140 & 0142] shows and indicates where aluminum wire 101 is connected to second connecting end section 230 of second connecting end 250_220_230 by crimping {aluminum core wire 101 [indicated in ¶[0100-0101_0149]] is crimped at the pressure-bonding section 232 [indicated in ¶[0106 & 0140]] that forms an integral body section of pressure-bonding section 230 [indicated in ¶[0106]] with wire crimper 462 [shown in Fig. 12B and indicated in ¶[0140 & 0142]]}).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3, 4, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, as detailed in the rejection of claim 1, in view of Ryusuke et al. (JP2016105363A and Ryusuke hereinafter). 
Regarding claim 3, Kawamura discloses a copper-aluminum connector, wherein, the end portion of the copper terminal is connected to the first connecting end (Figs. 3-4_12B & Reproduced Drawing and ¶[0102-0103_0110-0111] shows and indicates where the end portion of copper terminal 200 is connected to the first connecting end  250_220_200, as reasonably interpret by the Reproduced Drawing above). 
However, Kawamura does not disclose wherein the end portion of the copper terminal is connected to the first connecting end by welding.
Ryusuke, disclose wherein the end portion of the copper terminal is connected to the first connecting end by welding (items 10, 20, 40, 42t, 80 of Fig. 8 and abstract & ¶[0033_0036_0087 & 0108] from Espacenet Translation shows and indicates the end portion of  copper terminal 20 {box portion 20 indicated in ¶[0036 & 0087]} is connected to first connecting end 40_20 {crimp terminal 10 is integrally formed by the transition portion 40 transitioning to the box portion 20, indicated in ¶[0036]} by welding the butt ends 42t {located in the transition portion 40, indicated in¶[0033_0087 & 0108]} forming the welded portion 80 to connect copper terminal 20 {indicated in ¶[0087]}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the end portion of the copper terminal is connected to the first connecting end by welding into the structure of Kawamura. One would have been motivated in the copper-aluminum connector of Kawamura and have the end portion of the copper terminal be connected to the first connecting end by welding in order to provide a reliable copper terminal connected to the connecting part by forming a solid and stable transition section to form a connector with excellent strength, as indicated by Ryusuke in the abstract and ¶[0108], in the copper-aluminum connector of Kawamura.

Regarding claim 4, modified Kawamura discloses a copper-aluminum connector, wherein, welding surfaces of the first connecting end and the end portion of the copper terminal are either a plane, a curved surface or a folded surface (Ryusuke: Fig. 8 and abstract & ¶[0033_0036_0087 & 0108] from Espacenet Translation shows where welding surfaces of first connecting end 40_20 and the end portion of copper terminal 20 is a curved surface).

Regarding claim 13, modified Kawamura discloses a copper-aluminum connector, wherein, the connecting part is a solid structure or a hollow structure (Kawamura: Figs. 3-4 and ¶[0110-0111] shows where connecting part 250 is a solid structure).

Regarding claim 14, modified Kawamura discloses a copper-aluminum connector, wherein, the connecting part is made of aluminum, aluminum alloy, copper, copper alloy, zinc, zinc alloy, magnesium, magnesium alloy, nickel, nickel alloy, tin, tin alloy, manganese, manganese alloy, lithium or lithium alloy (Kawamura: Figs. 3-4 and ¶[0111] indicates where connecting part 250 is made of copper alloy {formed by blanking an approximately flat-plate-shaped copper alloy strip}).

Regarding claim 16, see the rejection of claim 13.

Regarding claim 17, see the rejection of claim 14.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Ryusuke, as detailed in the rejection of claim 3, and in further view of Kojima et al. (US 2017/0162953 Al and Kojima hereinafter).
Regarding claim 15, modified Kawamura discloses a copper-aluminum connector, wherein the connecting part (Kawamura: Figs. 3-4 and ¶[0110-0111] shows and indicates where connecting part 250). 
However, Kawamura and Ryusuke not indicate a connecting part is made of made of silver, silver alloy, gold, gold alloy, boron, boron alloy or graphene.
Kojima, disclose a connecting part is made of made of silver (item CS of Fig. 3A & items 10, C1 of Fig. 3B-3C and ¶[0045 & 0063-0064] shows and indicates where part C1 {carrier} is made of made of silver {crimp terminal 10 and carrier C1 are form from strip CS, where carrier C1 is understood to be silver plated since crimp terminal 10 undergoes silver plated}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a connecting part is made of made of silver into the structure of modified Kawamura. One would have been motivated in the copper-aluminum connector of modified Kawamura and have the connecting part be made of made of silver in order to crimp the copper terminal to the connecting part made of choice dissimilar materials, in the copper-aluminum connector of modified Kawamura.
In addition, the applicant has not disclosed that having the connection part be made of made of silver solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the connection part be made of made of silver, as shown by Kojima, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Ryusuke, as detailed in the rejection of claim 4, and in further view of Kojima.
Regarding claim 18, see the rejection of claim 15.

Allowable Subject Matter
Claims 2, 5, and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the primary reason for allowance is due to a copper-aluminum connector, wherein, the end portion of the copper terminal is connected to the first connecting end by crimping.
Regarding claim 7, the primary reason for allowance is due to a copper-aluminum connector, wherein, the aluminum wire is connected to the second connecting end by welding.
Regarding claims 8-9, the primary reason for allowance is due to the dependency on claim 7.
Regarding claims 10-12, the primary reason for allowance is due to the dependency on claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847